Transatlantic relations (debate)
The next item is the Council and Commission statements on transatlantic relations.
Mr President, Commissioner, honourable Members, as the European Security Strategy affirms, 'the European Union and the United States of American can, through their common action, be a powerful force for the good of the world'.
Strengthening common trans-Atlantic action and building on our relationship with the USA are core elements in our presidency, in the political and economic spheres as much as in energy security and in addressing climate change, and it is intended that this message should go out from the EU/USA summit to be held in Washington on 30 April.
It is good that we have the chance to discuss things here today, just a few days before the Summit, so that this important signal may go out from the European Parliament.
Your House is playing an active role in trans-Atlantic relations, not least - to mention just one example - through the Transatlantic Legislators Dialogue, which is a significant part of the network of bilateral links establishing connections across the Atlantic at many different levels, and I should like expressly to thank you, Mr President, and the whole European Parliament for this commitment.
The USA is still the partner with which the EU's relations are closest and most diverse. The trans-Atlantic relationship rests on a solid foundation derived from common historical experiences, very similar interests and, above all, shared values - freedom, democracy, the rule of law and tolerance. Those experiences have shown that this foundation, which is sometimes severely tested, can withstand a great deal, and so it is all the more important that trans-Atlantic relations be continually renewed and made fit for the future. I regard practical common action as the most sustainable way of underpinning the significance of transatlantic cooperation, both for now and for the future.
The transatlantic partnership is not restricted to bilateral issues, but has a strong global dimension. In scarcely any crisis - from Afghanistan to Iran to Kosovo - do the transatlantic partners not come together to try to find possible solutions. Whilst we are largely agreed in our analysis of the key dangers and challenges and on our fundamental policy objectives, the EU and US have had, and still have, differing stances on the priorities, as well as on instruments and methods. That will continue to be the case, and it would be unrealistic to expect us always to be of one mind.
Rather than ignoring difficult issues, we pursue an intensive dialogue with the US on the subject of them, and, in so doing, we will not deviate from our position that measures taken to combat terrorism must comply fully with our international obligations, including human rights law, refugee law and international humanitarian law, and be taken on the basis of our shared values. Your House has repeatedly taken a very clear position on this, and we will continue to address these questions in talks with our American partners.
What is crucial is that we do not allow ourselves to be divided by these issues, for a close partnership between the EU and the US is indispensable for both sides, and this message, too, is to go out from the forthcoming EU/USA summit on 30 April in Washington.
On that occasion the focus will be not only on political and security-related issues, but also on the strengthening of transatlantic commerce and on closer cooperation on climate protection and energy policy.
In the margins of the summit, we will be signing the EU-US air transport agreement, a further important step on the way towards more liberalised transatlantic markets, to the benefit of the public and business alike.
It strikes me that the mobility of our citizens is an important factor in this as well, because, as you are aware, the citizens of 12 EU states still require visas even for brief visits to the United States. The presidency is urging the US to allow all EU citizens to enjoy what is known as the US Visa Waiver Programme, and this, too, will be discussed at the summit. That is something I would like to re-emphasise at this point, since there has, over recent days, been a degree of irritation in certain Member States in the belief that the presidency did not perhaps want that, and, together with our successors in the Presidency, I should like to stress that we do indeed want all Member States included in the US Visa Waiver Programme.
The United States and the EU are already the most closely intermeshed economic areas in the world. We believe - and I know a large number of you think likewise - that our potential for economic cooperation is far from exhausted. Different approaches to regulation in the EU and in the USA give rise to unnecessary transaction costs, and so a further dismantling of non-tariff barriers to trade is urgently called for. It is for that reason that we want to use the EU-US Summit as a springboard for launching strengthened transatlantic commerce. At the heart of this initiative is a mutual political commitment to deepen cooperation with a view to achieving regulatory convergence and even closer economic links, and we want to try to use this initiative to re-energise cooperation on a whole array of fronts, for example, on conditions for investment, in the regulation of financial markets, in new industrial technologies and intellectual property.
We expect to be able to put together an ambitious package that will give renewed impetus.
One thing I would like to stress is that this initiative is not being undertaken in opposition to multilateral efforts towards trade facilitations; on the contrary, it is intended to complement them and to support the successful conclusion of the Doha round.
Another focus of the Summit will be the topics of energy security and climate change, which the presidency sees as key transatlantic issues for the future. At the EU Spring Summit on 8/9 March we agreed on far-reaching climate protection goals and an energy action plan. In the light of these decisions, we want to use the EU/USA Summit to develop closer cooperation with the USA in these areas.
I do not need to make a particular effort to remind your House that there have, over recent years and decades, been recurrent differences of opinion between the EU and the USA on climate change issues, some of which have been about the fundamental issues involved, but I do believe we can rely on the impression that a lot of things are changing in the States, particularly as regards cooperation in research and technology, where the Americans, too, are very interested in stepping up cooperation with the EU. Not least because this is a major market for the future, we must aim at pooling our energies and radically shortening the innovation cycles for new processes and technologies, and it is in our own most intrinsic interest that our transatlantic partners must take a lead here. That I say not least with my eye on the research community in Europe and the influence your House has on it. I am persuaded that energy security and climate change will be among the transatlantic projects of the twenty-first century.
Security and prosperity in Europe and America depend to a fundamental degree on peaceful and stable development throughout the world, and so one thing for which we want to use the EU/USA summit is to send out a signal of the broadest possible agreement on foreign and security policy issues.
In the Middle East conflict, by way of the revival of the Quartet, we have - and I will be very cautious in what I say on this point - re-opened the door to a solution, at least to some small extent. In our dealings with Iran and its nuclear partners, we have managed to preserve the united front presented by the international community, which is, I do believe, a precondition for the reaching of an agreed solution with Iran. We are working closely together with NATO and the United States in the civil and military stabilisation of Afghanistan, and we want to further step up this cooperation, especially as regards the training of the police; the same goes for the planned ESDP mission in Kosovo.
These are but a very few of the international issues on which close cooperation across the Atlantic is necessary.
Perhaps I might conclude by referring once more to the European Security Strategy, which states that, 'no single country is able to tackle today's complex problems on its own' - a statement that is true of the EU, and also of the United States. It is only if we are able to harness the influence, experience and potential of Europe and America, and to mobilise their best forces and ideas, that we will be able to find viable responses for our common future and the future of subsequent generations.
I should like to begin by apologising for the absence of my fellow-Commissioner Mrs Ferrero-Waldner, who has had to go to the funeral of the former President of the Russian Federation, Boris Yeltsin.
Mr President, honourable Members, the EU/USA summit on 30 April is a new opportunity to strengthen our political and economic ties with the United States of America, and so let me say something, briefly, about this Summit's objectives.
Firstly, we will be working towards economic convergence across the Atlantic, for, accounting as they do for 40% of the world's trade volume, economic relations between the United States and the European Union are among the most important in the world, yet, even so, they need an injection of new political vigour, and the dismantling of obstacles to trade and investment would be a major gain for our consumers and entrepreneurs.
It is for that reason that the Commission welcomes the initiative taken by Chancellor Merkel, who has spoken out in favour of a new and ambitious economic partnership between the European Union and the United States, one in which lawmaking institutions and regulatory bodies are to have their parts to play, with the participants in the summit exercising important supervisory and leadership roles.
The summit will see us mapping out specific policy areas in which we can achieve sustainable progress, including, inter alia, regulatory cooperation on industrial goods, energy, innovation, financial markets and investments.
Secondly, in foreign policy, we will explore a number of key areas in which we have common ground with the United States, with which we will continue to cooperate closely in working towards stability, prosperity and the rule of law in Kosovo and in Afghanistan.
As members of the Middle East quartet, the European Union and the United States are working together in a constructive manner for the revival of a political process involving both the Israeli and Palestinian Heads of Government, and our willingness to negotiate with the government of national unity in order to support it will depend not only on that government's policy, but also on whether or not it acts in accordance with the quartet's principles.
The Commission has a particular part to play in the development of an international aid machinery for the Palestinian people, with the objects of supporting them and improving the way in which they are governed.
Another high-profile event at the Summit is to be the signing of the recently-concluded, and historic, open aviation agreement between the European Union and the United States, which will - on both sides of the Atlantic - yield economic benefits estimated to amount to EUR 12 billion and create something like 80 000 new jobs. At the same time, we shall be reiterating our commitment to the second stage of negotiations on a comprehensive agreement on air transport services, which will add to the economic benefits of the liberalisation of this important sector.
Preparation for the summit have not yet been completed, and core issues in it are to include climate change and energy. Our aim is to get the United States to commit itself to a policy founded upon market mechanism and clean technologies as goals and on a global approach, and European endeavours to that end are founded upon the consensus achieved at the 9 March 2007 European Council, according to which global action is needed on our part in order to reduce greenhouse gas emissions.
The intention is that the forthcoming summit meeting should see European cooperation with America in this area advanced, and it is my hope that the declaration emerging from it will prepare the way for unambiguous positions to be taken by the G8 and by the UN conference on climate in Bali in December this year. We will also be discussing issues relating to energy security and energy efficiency and discovering common goals for the development of clean technologies and their short and medium-term applications.
On visa policy, we will, at the EU/USA summit, be calling on President Bush to push for all EU citizens to be allowed to enter the United States without a visa, in the same way as US citizens no longer require a visa in order to enter the European Union; we would very much welcome it if the USA were to extend the waiver of visas to all the EU's Member States and thus put an end to the de facto discrimination against EU citizens.
We will also be urging the United States to agree to a solution for the forwarding of air passenger data to the United States that would satisfy the most stringent data protection requirements in a new framework that would replace the present transitional arrangements.
Not least on our agenda, of course, is to stress the need for closer cooperation in the fight against terrorism, and in doing this we will refer to our commitment to ensuring that such efforts will not conflict with our commitments to international law, for that is crucial if the measures we take together in this area are to have any credibility.
(Applause)
Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, born as I was 60 years ago in the region of Alsace, I am part of a generation that, having lived through these times, can testify to the great debt that Europeans owe to Americans.
The very strong transatlantic links that unite our two continents are based on millions of personal stories just like mine. They have helped to shape our history and our common values.
During the recent celebration of the 50th anniversary of the Treaties of Rome, the Group of the European People's Party (Christian Democrats) and European Democrats paid tribute to the key role played by the United States in laying the foundations for what was to become the European Union, as, without the support of the Marshall Plan and without the decisive role played by the United States and Canada within the framework of NATO, the reconstruction of Europe would no doubt not have been possible. Even in times of difficulty, we have always believed in the crucial importance of the transatlantic partnership, a partnership founded on dialogue and respect.
Within the European Parliament, our group is the most determined supporter of close transatlantic relations. That is why I wanted the first visit outside the Union to be a visit to Washington. The European Parliament must develop stronger links with the US Congress and the US Administration so that it can cooperate further upstream on subjects of common interest. I should like to propose, in this House, that the President of Parliament invite the new Speaker of the House of Representatives to speak in plenary.
I was pleased to learn that, like us, the US Congress has set up a temporary committee on climate change. I hope that these two committees can cooperate closely together.
Ladies and gentlemen, the creation of a transatlantic common market by 2015 is one of our priorities. We must reduce the burden of regulations, stimulate competition and harmonise the technical standards on both sides of the Atlantic. Let us provide ourselves with a compulsory road map, accompanied by a precise timetable with 2015 as the cut-off date for the launch of an unrestricted transatlantic market.
The European Parliament must be deeply involved in this process but, as friends, we also have the right to speak quite frankly to each other, and even to express criticism.
As President Kennedy observed in 1963, let us not be blind to our differences, but let us also direct attention to the means by which those differences can be resolved. I should also like to stress my concern regarding the risks of stricter US customs controls turning into hidden trade barriers.
We must continue being vigilant without undermining fair trade. In the same way, US legislation on personal data protection still allows some doubt to remain about whether the protection of private life and of civil liberties is being complied with fully.
Europe is determined to fight against terrorism and organised crime, but this fight must be founded on appropriate legal bases. Respect for fundamental rights will only strengthen our work and our influence in the world.
We also share the commitment to create the conditions of stability, peace and prosperity in the neighbourhood of the European Union. We have already cooperated positively in Belarus, Ukraine and Kosovo. However, we must also act in Africa. It is our moral and historic duty to restore hope to the world's poorest people.
The genocide in Darfur and the tyranny in Zimbabwe show that we are not a match for what is at stake. We must also persuade other nations such as China, India, Brazil and South Africa to support our efforts within developing countries.
Furthermore, the Doha Development Agreement must be brought to a successful conclusion because it is a development round for the poorest countries. Europe and the United States must reach a global agreement as quickly as possible.
To conclude, our group believes in the possibility of a safer world. Nuclear proliferation has made the world more dangerous. We support a negotiated solution in connection with the Iranian nuclear programme. Europeans and Americans share common roots that have largely shaped our world. We must maintain our position in what has become a multi-polar world. As Jean Monnet said, Americans and Europeans together defend a common civilisation.
(Applause)
on behalf of the PSE Group. - (NL) Mr President, I think it is clear to us that a different wind is blowing in Washington - one that is opening up opportunities, not least for cooperation with the European Union. First of all, of course, there is the victory of the Democratic majority in both Houses of Congress, on which we would like congratulate them once again, but there are also perceptible changes in the Bush administration. The tone has changed, and we can tell that the State Department's authority and Condoleezza Rice has grown enormously. More cooperation is being sought, and this is something to which we must respond.
Last week, I was with the delegation in Washington where a tangible change is underway. First of all, there is increased support for something that has always been very important to us, namely effective multilateralism. There is growing support for this, and also for the quest for cooperation with the European Union in this area. They realise that the approach taken in Iraq has failed, and that other ways of cooperating must be found in order to address security issues.
Afghanistan is mentioned by many as an example; as we see it, there is no reason why, in the context of NATO, the European Union and EU countries could not join forces with Americans in projects that involve both security and reconstruction. In fact, a debate is currently being held at that very level on missile defence. Whilst we are struck by the fact that more dialogue is being sought with the Europeans and Russians, we remain critical of the outcome of this process.
Another important point we raised is that on the Middle East conflict. We would like to emphasise once again - and we hope that the Presidency will take note - that we must ensure that the new government of national unity in Palestine is not left out in the cold, and that we look for ways of supporting this new development.
Another thing that struck us is that the Democrats, in particular, are looking for a new social agenda for the United States where the focus is on the problem of healthcare, but also on Doha. What can we do together to ensure that the environment and working conditions take centre stage in the trade talks?
There are, of course, also areas of criticism which we mentioned in the context of renditions and secret prison camps, but also where agreements on data protection are concerned. These are areas that need to remain at the forefront of our minds. In the final analysis, after everything has been said and done, there is an important agenda for cooperation, based on the common values that have already been mentioned.
I should like to finish off with a minor point, which is that it is to be hoped that the presidency can also put the Wolfowitz case on the summit agenda, should this prove necessary, because in our view, given the important role the World Bank has to play in the fight against corruption, his position as Director of the World Bank has become untenable.
(Applause from the Left)
on behalf of the ALDE Group. - Mr President, after 9/11 Le Monde announced: 'Nous sommes tous Américains'. Times have changed.
On economic, environmental and ethical grounds the United States Government has been shredding the values for which America enjoyed our respect. The challenge for the EU Member States is to resist US moves towards unilateralism, whether on trade policy, over Kyoto or in respect for international law. This will require the frank, forthright, and sometimes fraught, transatlantic dialogue on issues like the visa waiver scheme, extradition and 'open skies', which our Member States have thus far resisted. Indeed, President Bush succeeds in 'divide and rule' of Europe at least as well as President Putin.
This summit is a time for some home truths. Removing regulatory barriers and harmonising standards between the world's largest trading partners must be our top priority. However, it should not come at the expense of securing a successful Doha round before Mr Bush's mandate expires on 1 July.
We must also use the summit to force recognition of the greatest security threat of the modern age - climate change - and to make the Americans agree to stabilise and reduce greenhouse gas emissions. The UN Security Council debated the issue for the first time last week, underlining the seriousness of the situation.
But we must insist, too, that the administration clarify its position over allegations of torture, secret prisons and extraordinary rendition in the conduct of the war on terror. Not only is it the right thing to do but it is the only thing to do to restore America's reputation.
In the long term, only wider democratic scrutiny involving this House and the US Congress and Senate, perhaps under a transatlantic Schengen-style system, can strengthen our strategic relationship and prevent the kind of legal limbo that we are experiencing with passenger name recognition data or with SWIFT payment transactions.
Success in the war on terror rests on balancing freedom and security, not sacrificing our civil liberties.
The turmoil in Iraq is proof of what happens when we get the balance wrong. The US and the European Union should be helping to repair the damage and showing solidarity with Iraq's two million refugees. The Americans have taken exactly 466 Iraqi refugees since 2003. We know that they do not want to acknowledge a flight of refugees that is a symptom of their failure, but we need a clear and comprehensive aid budget and an agreement on sharing the burden of asylum claims.
Finally, our negotiators must not be afraid to take the initiative. Paul Wolfowitz has undermined the World Bank's moral authority. Our message to them must be that it is time for him to go.
In conclusion, I owe to an American poet, Ralph Waldo Emerson, the thought that there is no such thing as history, only biography. Europe's leaders should bear in mind that they will be judged as individuals for the courage they summon up in Washington.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, tomorrow we will - together and as one - be adopting a resolution condemning the brutal treatment meted out to the demonstrators by the Russian armed forces, and our expectation is that there should be similar plain speaking during the EU/USA summit. Yes, of course, we want new economic relations, with a stronger trans-Atlantic relationship on a new footing, but it must be founded upon unequivocal values, the democratic values that the European Union has itself undertaken to defend.
After Guantanamo, after the torture and abduction of innocent people, we need a bridge, and what other bridge can there be than that we press the US administration to adopt, in future, a policy guided by democratic principles? When we talk about a moratorium on the death penalty - which we have done in recent weeks, and will do again in future - we do so not only in order to save potential victims in Iran from such a death, but also in the expectation that the Americans will agree to one.
When we talk about the war on terror, we likewise expect that fundamental values will be redefined on all sides and that parliamentary control will be extended, not only in the national parliaments, but also in this one, for what we have seen happening is something we cannot accept as really fighting terror, in that we are thereby cutting back fundamental freedoms for Europe, for people, and for societies.
As regards Afghanistan and Kosovo, I urge both sides that strategy change in Afghanistan needs to be paid more than mere lip service, but also needs to be put into practice; Operation 'Enduring Freedom' has no legal standing any more, and must be changed, but we Europeans, too, must come up with more money in order to make peaceful development in Afghanistan possible at all, specifically in the fight against drugs, in educating and supporting democratic citizens there, and women in particular.
The same applies in Kosovo; we cannot wait for the Americans to loosen this knot for us. I appeal once more to the European Union and to the foreign ministers to now give Kosovo its independence, in order that it may escape another war.
As for Iran, the time has come to abandon the idea of regime change to which Bush is still attached; that, together with negotiations, is the only way to prevent the next war, and I hope that the EU will unambiguously commit itself to that.
on behalf of the GUE/NGL Group. - (FR) Mr President, what exactly does the transatlantic economic partnership have in store for us?
According to Mrs Merkel, it will not mean free trade or a common market, but the regulation of markets, the protection of patents, the harmonisation of rules and cooperation aimed at improving the world's economic governance. Her Secretary of State, Mr Würmeling, was more direct in stating that the aim was to move in the direction of an unrestricted transatlantic market. The Chancellor herself did, incidentally, imply that the experiment of the European single market could serve as a model for this new area.
Do I need to remind you of the definition of this single market provided by the Commissioner in charge of monitoring it, Mr McCreevy? As he pointed out, the single market 'is by far the greatest deregulation exercise in Europe's recent history'. Is it indeed this experiment, then, that we should replicate across the Atlantic?
The question deserves all the more to be asked because this project already has a turbulent history. It was in March 1998 that the then figurehead of liberal Europe, Commissioner Leon Brittan, launched the New Transatlantic Market project, modelled on the North American Free Trade Agreement, NAFTA. At the same time, top secret negotiations were taking place at the OECD on the Multilateral Agreement on Investment, the MAI, which was already designed to track down any legislation perceived by investors as an obstacle to their ever-expanding financial operations.
These two projects caused such an outcry among Europeans that they had to be abandoned. Since then, however, lobbies such as the Transatlantic Business Dialogue have continually brought this strategic project up for discussion, albeit in a new form. The adoption, last year, of the US accounting standards and, more recently, the buyout of the European Euronext exchange by the New York Stock Exchange are part of this disturbing trend.
Far from the image of constructive cooperation being sold to us, we are indeed talking here about a major front in the battle over the way in which Europe's future is to be conceived. What are at stake are both Europe's model of society and its democratic identity. I would point out that the report adopted on this subject last June by our Parliament regretted that 'the EU-US relationship is overshadowed to a considerable extent by political conflict and is quite often characterised by rhetoric'.
For the sake of the common values of the Transatlantic Business Dialogue, are we going to have to keep quiet about the war in Iraq or about Guantanamo? About the death penalty or the International Criminal Court? About Kyoto or GMOs? About personal data, the SWIFT affair, or CIA flights? At a time when the process designed to lead to a new European treaty is under way, the nature of the relations between the European Union and the United States is a crucial issue that will need to be handled with great clarity.
on behalf of the IND/DEM Group. - Mr President, I would like in the very short time allocated to me to make one or two observations, offering perhaps some words of caution. In the last couple of years I have seen that there is something of an addiction to gesture politics here, which is something we must be extremely careful to avoid in our relationships with the United States of America. The impact of legislation, for example, is completely global. Everything we do has a global dimension. The serious GDP growth is in the Pacific rim, India and China, notwithstanding other parts of the Pacific and Japan, so we must be extremely careful not to burn any bridges when dealing with the United States, which also has a very serious protectionist element in its society. As the British know, the United States is the UK's biggest trading and investment partner and has been for some years. It is a shame that the British have been forced, against their will, to abandon the imperial measure, which of course we share with the United States of America, and which gave us a particular advantage there. However, that is something that must wait for another day.
on behalf of the ITS Group. - (NL) Mr President, I share the hope of many in this House that the Summit of 30 April and the new transatlantic partnership will be a success, although we should add, of course, that this new partnership must be based on reciprocity and on respect for mutual key interests. Accordingly, the Americans and their diplomats will, for example, need to learn that Turkey is not a European country and cannot become an EU Member State, irrespective of what the American interests are in this matter.
Our trade relations with the United States will be the subject of talks in Washington in April, when energy and climate change will be discussed, but I also see it as an opportunity to think more about the common fight we must wage against international terrorism and looming Islamic fundamentalism, in particular. Let us not forget that this fight is about the Western values that we share, and that it is these Western values that Islamic fundamentalism and terrorism have in their sights. This is something that is often overlooked, not least by this House.
US foreign policy is very often deserving of criticism, but the one-sidedness with which this criticism is often levelled in this House is hardly constructive. The one-sided activities of the CIA activities temporary committee in Europe and the one-sided conclusions it arrived at, as well the issue of personal data, spring to mind as examples. Let us, whatever we do, not mistake our enemy. Despite the many misunderstandings and different opinions we may have, it is good to remind ourselves of the fact that the USA is not an enemy, but an ally.
thar ceann an Ghrúpa UEN. - A Uachtaráin, tá an gaol eacnamaíochta idir an tAontas Eorpach agus Meiriceá ar an ngaol eacnamaíochta is tábhachtaí ar domhan. Is dhá chóras pholaitiúla sinn, le haidhm láidir a chinntíonn caomhnú agus cur chun cinn an daonlathais ar fud an domhain. Bíonn ár naimhde ag iarraidh aird a tharraingt ar an difríocht pholaitiúil atá idir an dá réimeas. Ní mór dóibh cuimhneamh, áfach, go bhfuil i bhfad níos mó nithe comónta eadrainn ná mar atá difríochtaí.
In particular when we consider the links that there are between Europe and the US with regard to the action that we can take on the global stage, it is even more important now to move forward, despite the difficulties and differences we have had in the past.
Just take a look around the world. In Afghanistan, we have to work with the US not only to ensure a stabilisation of the situation there, not just for the sake of the country itself, but also because 90% of the heroin being used in Europe at the moment comes from Afghanistan. Likewise, in South America we must take joint action to ensure that alternative crops can be found for its farmers, because huge amounts of cocaine come from there.
If we look at Darfur in particular, we see the failure of the international community to act and react to the genocide that is taking place there. It is incumbent on us in Europe to bring the US along in order to take further and stronger action. Likewise, as today we celebrate World Malaria Day, the actions that we can take collectively are far greater than those we can take individually.
Most importantly of all are the actions of world trade, however, in order to ensure a fair and more equitable society for all. I call on the Commission and others here to no longer rescind our agreements with other countries in order to protect and assist the poorest in the world. Together we can achieve more than that which divides us, and in that way we can overcome our political differences on small issues.
Mr President, here in this House we love to boast about our green credentials and to criticise the USA and President Bush for their environmental vandalism. After all, we signed the Kyoto Protocol and they did not.
Let us pause for a reality check. In fact, the US did sign the Kyoto Protocol but they did not ratify it. Here in Europe we ratified, but we are not delivering. Despite the Commission spending the last 10 years trying to fudge the Kyoto baseline figures, it still seems that perhaps only two Member States will actually hit their Kyoto targets.
We say that the US is the world's biggest polluter, but only because it is the world's biggest economy. Since Kyoto has been in place, the US trend on CO2 emissions has been better than ours! I repeat, for Mr Graham Watson's benefit, that in recent years the US trend on emissions has been better than the EU's trend. The energy intensity of the US economy is similar to our own and, based on current trends, the US economy will be greener than that of Europe by 2010. The USA has a vast biofuels programme. They are investing in green technology and their AP6 Partnership engages China and India, without whom no global programme can succeed. Commissioner Špidla calls for the US to adopt a global approach, but it has already done so.
It is time that we in this House stopped our moral posturing and started to treat our American ally with a little more courtesy and respect.
(ES) Mr President, I believe that it is important that we remove the ideological baggage from this debate on transatlantic relations.
I do not know whether, as the joint resolution negotiated states, the President of the World Bank should resign or not, but what I do believe to be important is that the European Union begin to develop its strategic positions and become a mature player on the international stage. I know that Commissioner Ferrero dedicates all of her efforts - which are not inconsiderable - to this field.
I believe that this must not lead us to forget that the transatlantic link is not written into the European Union's genetic code and also that the United States - perhaps as a result of our incapacities - have been the guarantors of security in Europe and that, when it comes to security, there is currently no alternative to the transatlantic link.
Mr President, I believe that, if we want the European Union to become a European power, that cannot be done in opposition to the United States, but rather with the United States, as two partners which have mutual respect, which share a set of values and which share a vision of the world.
This does not of course mean that we must give the United States a blank cheque, and the European Union must affirm its principles in relation to the issue of the death penalty, the issue of the International Criminal Court, the issue of the Kyoto Protocol and the issue of extraterritorial laws.
This also means that the United States must learn to respect the European Union, which is currently a force for stability in the world, and which plays a fundamental role by exerting its influence in many regions.
On a previous occasion in this House, Commissioner Patten said that, in order for the European Union to achieve its objectives - one of the more important of which is for human rights and fundamental freedoms to be respected in all regions of the world - the cooperation of the United States was essential, and likewise the United States' objectives could only be achieved with the cooperation of the European Union.
If the European Union and the United States work together, Mr President, the situation in terms of prosperity, stability and security in the world will be better, and I believe that those are the objectives to which this Transatlantic Summit must contribute and on which it must cooperate.
Mr President, I should like to thank the Commissioner and Mr Gloser for their statements on US-European relations.
I feel that the United States' mood and strategy is gradually and tentatively changing from unilateralism to multilateralism. Just six days ago I, my good colleague Mr Wiersma, the vice-chairman of our group, and other colleagues visited the United States Congress and Senate and it is quite clear that the mood is changing. This provides a new opportunity for the European Union.
I have three reflections to share with you. Firstly, I think that a precondition for progress on the WTO negotiations is that we somehow incorporate the 'Decent Work Agenda'. Let us face it: it is not possible to obtain new and substantial progress without it.
Secondly, it is time to realise that the financial markets and the recent developments in hedge funds and very large and powerful private equity funds are not fully compatible with the Lisbon goals and our long-term investment and financing needs. This observation is not just a European one but is also being increasingly made by the Democratic Party, which holds the majority in the US Congress and Senate. We therefore hope that this signal will be clear and that the issue will be discussed at the forthcoming G8 meeting in Heiligendamm.
Thirdly, on the Middle East, we should not be naive and expect major changes in American policy in the next two weeks. However, it would be worthwhile to step up our dialogue with our American friends and colleagues and to insist on backing the Palestinian unity government. If that government fails, the winners will be Hamas and nobody wants that.
(Applause from the left)
Mr President, on a parliamentary visit to Washington last week, we learned more about the high-level contact group on security than we did in Brussels. Thank goodness for the freedom of information culture in the United States! We also learned about renewed transatlantic discussions among officials on the legal basis for rendition. Congressmen and MEPs must not only be informed but also included in that debate.
The tactics of the Global War on Terrorism have failed, according to Scotland Yard's counter-terrorism chief. He said yesterday that al-Qa'ida had not only survived the six-year onslaught, but possessed momentum.
We must certainly seek to build a common transatlantic justice and travel area in which there is maximum information-sharing. However, we must also insist on maximum safeguards and respect for fundamental rights. If the information shared is based on dubious profiling or data-mining exercises, or if it is tainted by torture, what value does it have? As one of the officials in Washington said in that refreshingly direct American manner, 'garbage in, garbage out'. The potential damage to individual rights is enormous.
We must have more cooperation between the US Congress and the European Parliament in order to bring about democratic accountability and the desired goal of a transatlantic Schengen-type zone.
(PL) Mr President, of all Europe's most important political and economic problems, not a single one could be resolved without dialogue and cooperation with the United States. Only a European-Atlantic common market can put us in a position to compete with China and India. Only American-European cooperation will help bring success in stemming the threat to our security posed by Iran, which today is the greatest threat to world peace, a nuclear power and sworn enemy of Western civilisation. Only together will we be able to stop Korea from uncontrolled aggression. And, keeping things in proportion, only together will we be able to restrain Russia from abusing its military and energy clout in Europe and neighbouring countries. Today we have the opportunity to act in a more pragmatic way. It is not just a question of a change of government in Washington, but also in Paris and Berlin. I live in the hope that we will succeed, and that European identity will never again be reduced to a cheap, trumped-up and harmful confrontation with the United States in the face of such serious threats to our security and to our values.
(DE) Mr President, ladies and gentlemen, partnership is based on mutual respect, which itself begins with respect for one another's laws and for the values that both parties have in common. Not a few of the invocations of trans-Atlantic harmony in this debate today would, no doubt, cause Austrians to be greatly astonished and seriously disconcerted.
Public opinion in Austria is occupied and perturbed by two things. A major bank was bought by an American fund and was, overnight, compelled to get rid of its Cuban clients - without notice and for no cause other than their nationality, which is contrary to international law, European law, and Austrian criminal law. Now a major minerals company is to be forced to stop doing business with Iran - and that is against Austrian law, European law, and international law too.
I am quite astonished that this crucial matter has gone unmentioned in this debate. If our partners recognise our legal order and values, then a partnership is what we have; if they do not, then the relationship is one of master and servant. The Commission's response to these two events in Austria, which have received a great deal of publicity and been the occasion of great disquiet, does nothing to build public confidence in its ability and willingness to defend and enforce European law, yet it is on that that partnership is founded.
(Applause)
(PT) Mr President, in an area of Baghdad, the US army is currently building a wall that, in the name of security, will separate Iraqis from Iraqis. It is doing so despite protests from inhabitants of the area and criticisms from the Prime Minister of Iraq. The Bush Administration loves walls; it builds them in Iraq, in Palestine and on its border with Mexico. The European point of view must be different. The wall that fell in Berlin ought to have been the last.
Euro-Atlantic relations should therefore be higher up the political agenda. For the Europe of economic liberalism, politics means business, even though the depreciation of the dollar, the environmental dumping practised by a country that has not ratified the Kyoto Protocol and the imbalance in social rights demonstrate the danger of blindly scrapping capital trade barriers in a world of walls.
(NL) Mr President, today, the European Union and the United States are at level pegging where the immense issues in world policy are concerned. First of all, there is the danger of Islamic terrorism that is lurking in every corner. What could be more obvious than facing up to shared threats in unison? It is not that easy, though, and has not been for years within transatlantic relations, and it would be too easy to point an accusing European finger at America. Time and again, stereotypical anti American reflexes make themselves felt within the European Union, and are at risk of paralysing transatlantic cooperation. Let us bear in mind that the issue concerned is nothing less than crucial survival strategy.
This is why I should like to wish the Council and Commission every success in creating a favourable transatlantic working climate. This effort on our part challenges the American idea of us being unmanageable exotic Europeans. The joining of transatlantic forces will in any event produce a constructive working relationship, and that, surely, is something that is, after all, at stake in any transatlantic summit.
(DE) Mr President, before Iraq was invaded, Europe had had the chance to let go of the USA's dubious coat-tails and carve out for itself an independent role as a mediator motivated by reason, and, even as late as the business with the CIA's rendition flights and secret torture prisons, we should have put clear blue water between ourselves and the activities of the George Bush Gang, which were inhumane and contrary to international law, and ought to have denounced them instead of trying to get Europe's taxpayers to cough up for the Americans' belligerent policies.
Were we, as is planned, to impose more stringent sanctions on Iran, we would once more be blindly obeying Washington's orders, and it could not fail to cause us to be perceived, by the Islamic world, even more as its enemies than we already are; that much is made clear by previous terrorist acts and by the latest threats against Germany and Austria. No doubt in the hope of making the USA/EU summit go well, the position of mediator, which we have worked so hard to keep in our sights, is being abandoned without further thought; so much, then, for our independent and assertive foreign policy.
Time and time again, the Americans have shown that they have but little interest in the EU as a partner, and would rather see it weakened by over-extension, internal problems and crisis hotspots on its borders, which is precisely what would result from Turkish accession. The idea is that disputes should make the EU impotent, and that is precisely where the planned anti-missile systems fit in.
Political powers have no friends, but only interests. The Americans are trying to secure their interests, ruthlessly, and even at the cost of the Europeans who are supposed to be their friends.
(CS) Mr President, I fully support the agreement on economic partnership between the Union and the United States.
Common standards and rules for industry and finance not only simplify trade but also save billions of dollars and euros. I feel that the removal of visas for EU citizens is an obvious part of such an agreement.
Transatlantic relations, however, cannot be narrowed down to just visas and trade. We must put forward different approaches to solving the Iraq situation and work together to develop energy sources that will not pollute the planet and that will deliver lasting, sustainable development.
Ladies and gentlemen, I firmly believe that the era of serious rivalry between the EU and the USA is over. Putting on boxing gloves in a ring built on the foundations of our shared values of freedom, democracy, human rights and the rule of law brings no added value to EU citizens.
In my view, a far more pressing priority is a joint response to the challenge posed by India and China, which are beginning to outstrip us in terms of economic and political development. These powers are based on different environmental and social values from ours. The EU and the USA have social systems built on past experience.
We face the difficult task of ensuring that the competitiveness of our shared cultural model and the living standards of our citizens are sustained over the long term and are not lowered. I therefore feel that the biggest challenge facing transatlantic relations is to defend the position of the leading culture on the planet. Thank you.
Mr President, the next EU-US Summit will prove a historic one, and I fully support the German Presidency's initiative for an extensive economic partnership between the EU and the United States, which now represents some 40% of world trade, and in particular Chancellor Merkel's ambitious aim for a transatlantic market without barriers by 2015 through mutual recognition of the same norms for various industries and services, particularly in the financial sector.
Some in this House would regrettably call this a transatlantic 'rivalry' rather than a 'partnership', because they view the EU as being in competition with the United States. If that is indeed the case, then America is clearly winning. The healthy long-term prospects of its free-enterprise economy are in sharp contrast to the EU's gradual decline in a sea of over-regulation, which we must remedy before it is too late. EU-US relations, like EU-India ones - and I especially welcome the visit to our Parliament later on today of President Kalam of India - are a partnership built on our common values of democracy, human rights, freedom and security.
On the world stage we should be grateful to the US that it is willing to bear a disproportionately large burden in fighting global terrorism, with its uncompromising stance on Iran's acquisition of a nuclear bomb, which now demands a similar response from EU governments. The US has led the way in calling for sanctions on Sudan with regard to the genocide in Darfur and has opposed arms exports to China. America is also helping make Europe more secure through its deployment of missiles and missile shields, and it is now working with the EU to defend the Quartet principles for a lasting Arab-Israeli peace. Its engagement with countries like Georgia, Moldova, Belarus and Ukraine in an effort to resolve frozen conflicts is also most welcome.
Finally, we must together urge Russia to behave as a reliable energy supplier and uphold its commitments to democracy and human rights.
(DE) Mr President, I would just like to address a few aspects of relevance to the idea of the trans-Atlantic market. One gets the recurrent impression, when listening to Members of this House, that relations between Europe and the United States are remarkably tense, with the expectations of it evoking permanent frustration on one side and constant enthusiasm on the other, and that is no sound basis for a relationship; what we need is healthy realism, and so I should like to congratulate the German Presidency of the Council on having taken up the idea of the trans-Atlantic market, which this House had set out in numerous resolutions and, over many years, done a great deal of work on with the Americans, and also, of course, with many Council Presidencies and the Commission, and I would like to thank all those who were involved in this work.
It is this healthy realism that we will need in future, together with a model, a regulatory environment, in which economic cooperation between both sides can be enhanced, in which they can work together more and look together to the future, but the object of this is not coherence; rather, it is that the two economic areas and societies continue to develop along autarkic lines. The future will bring disputes between us, but that is part and parcel of our not being a single economic area, but having differences in many areas. What we need, though, is this healthy pragmatism, and I hope that the future Presidencies of the Council and the Commission will all roll their sleeves up and put some effort into cultivating it in many areas.
It is also clear that this is not just about the economy; this model has received repeated endorsement in many dialogues on subjects ranging from consumer protection to trade unions, and it is broadly supported across society. I would also argue that it is only reasonable that Members of this House be involved in the work of cooperation, and, indeed, that this is indispensable if a model fit for the future is to be developed. I do not believe that there is any basis for the concern voiced by some Members that the developing countries could be harmed by this; that is nonsensical, because, on the contrary, we will, through cooperation, be helping them rather than dividing them.
(NL) Mr President, the EU is right to be critical of the method applied by the Bush administration in the fight against terrorism, but this is not a sign of anti-Americanism as some hollow and cheap swipes made in this Chamber suggest, because the criticism of the Bush administration, and of the way in which it is riding roughshod over human rights, is far greater in the United States itself than here in Europe. However, it is not enough to complain of the United States imposing its policy on Europe or to express our disapproval in this respect. Rather than whining and whinging, the European Union should finally speak with one voice, because only in that way can we see our own principles through. We must be a strong and credible partner in dialogue with the United States, because protesting with 27 squeaky voices will make no impression whatsoever. I would like to draw your attention to the fact that it is the United States itself, rather than the Europeans, that has denounced the CIA rendition scandals, the SWIFT scandal, illegal wiretapping, or the FBI's misuse of National Security Letters.
Finally, I am in favour of joining forces with the Americans, as long as this is not done in small, cloak-and-dagger, undemocratic groups, of which the High Level Contact Group is an example, but simply by following democratic procedures.
(IT) Mr President, ladies and gentlemen, the German Presidency has ushered in an improved climate in transatlantic relations and a very strong commitment to fight terrorism. All that is in contrast, for example, to one Member State's policy, that is to say the foreign policy of the Prodi-D'Alema Government, which is a dubious, extremely dangerous and perhaps even suicidal policy. This is a government that is friends with Hezbollah and talks to Hamas, not to mention the support it gives to Hugo Chávez and Evo Morales, or the dubious negotiations it conducted with the Taliban to secure the release of a journalist. All that is in conflict with the improvement in transatlantic relations and also makes European policy appear ambiguous.
I believe that the Europe of the peoples that we try to represent certainly does not want to be subservient to the United States in every field, such as with regard to GMOs, trade policy and the affair with Turkey, which we call on the United States to reconsider. Instead, I think that Europe's relations with the United States should form part of a policy of complete solidarity, mutual trust and loyalty, in line with Edmund Burke's vision, because what he has left us are the deeply felt values that we share with that deeply rooted, authentic America, which is anchored in its traditions and in its historical, religious and cultural values.
(EL) Mr President, it was not that long ago since Bush, referring directly to Europe, said: 'Those who are not with me are against me'. Not even Hitler had said that.
Now we forget the words of this blackmailer and run after him begging for cooperation? Has the Congress voted a similar resolution for us? Can it be that we have forgotten the conduct of this person and this nation with its secret flights over Europe? What kind of cooperation are we seeking for the European industry and economy when America is ruthless? Our industries abide by the Kyoto regulations, while the American ones fail to do so. How will there be any cooperation? How will there be any cooperation when we have an 'expensive' currency and cannot export anything, while Americans can?
If we want to achieve cooperation, in a transatlantic trade environment, we have to adjust the two currencies. We cannot afford this luxury. Only US products are sold around the world. If we really want to see the dreams of Europe come true, that is freedom, democracy and international relations, we should be calling for the resignation of Wolfowitz and Bush.
Mr President, as chairman of the Transatlantic Legislators' Dialogue, on Tuesday last week I had the honour of leading Parliament's delegation in briefing Congress in Washington on the findings of the Temporary Committee on the alleged use of European countries by the CIA for the transportation and illegal detention of prisoners. We received a robust response from the chairman of the International Organizations Subcommittee, Congressman Delahunt of Massachusetts, who not only gave us his support but also thanked Parliament for its work on this issue.
This was the first time such a meeting had been held, in this case of the Committee on Civil Liberties, Justice and Home Affairs, under the umbrella of the TLD and on the floor of Congress. As our rapporteur, Mr Fava, told our American colleagues, it reflected great credit on Congress that they were the first parliamentary body to ask Parliament's committee to share and discuss its findings. Our criticisms have also been directed at European governments and national parliaments, which have to date failed to follow the Congressional lead.
As I told Congress, we are allies who share common values of freedom, democracy and the rule of law, but in promoting these values elsewhere in the world we must ensure that they are maintained in our own countries. I hope that this Congressional initiative, under the umbrella of the TLD, will be taken up by other committees of this House in the weeks and months to come.
This weekend I will be leading a small delegation from Parliament, which will be in Washington for high-level discussions on the margins of Monday's EU-US Summit. I know that the Council and Commission give high priority to significantly improving the depth and regularity of dialogue between transatlantic legislators. In preparation for this summit a number of ideas have been floated. We will have to wait until Monday to see how many are successful. But it is crucial that the summit declaration clearly spells out the need for closer dialogue.
I conclude by saying that it is worth remarking that the three presidents, that is Mr Barroso, Mr Bush and Mrs Merkel, will be holding a formal briefing session with the TransAtlantic Business Dialogue and global corporate CEOs but have not yet scheduled any such meeting with either US or EU legislators. I hope that they will put this omission right at future summits.
Good luck with your delegation, Mr Evans.
(DE) Mr President, ladies and gentlemen, I still remember well one of Mr Barroso's first speeches, in which he said that we had to deal with the United States as with our equals, and I think that is absolutely right; an economic partnership is what is needed. I am all in favour of creating a common market that acknowledges the generally-accepted international rules, such as the WTOs.
What is not acceptable, though - and reference has been made to this already - is that America, or the Bush administration at any rate, should attempt, from time to time and recently more frequently, to bypass United Nations resolutions and other rules in bringing pressure to bear on European businesses and telling them how to go about things.
Reference has already been made to one specific instance of this in Austria, where the new owners of BAWAG, a major Austrian bank, are being compelled to break off all business dealings with Cubans, and that is scandalous; it is not for the American Government to decide how European banks are to conduct their business, any more than it is for us to impose similar decisions on their American counterparts, and I expect the Commission or the Council to speak out clearly on this.
I have in fact had a perfectly clear answer about another, related matter from the Commission, but the response from the Council Secretariat was somewhat vague. What is needed here is a clear and unambiguous stance so as not to fan the flames of anti-Americanism, but instead to maintain a good and proper relationship between Europe and America.
I might add that I believe that Mr Wolfowitz should stand down; those who fight corruption must have no dirty laundry hidden away, and that is something else to be sorted out by the European Union and America together.
(Applause from the left)
(FI) Mr President, it is a good thing that it is recognised on both sides of the Atlantic that bridges of cooperation need to be rebuilt. A common set of values and a shared history have up till now remained the basis for Transatlantic relations. We need to recognise, however, that we cannot survive on past commendations and achievements.
During World War II and after it we were united by a common view of human rights. Today, I think we have to ask what has happened to that common view. If the fight against terrorism is to be a success we should not sacrifice the rights and fundamental freedoms of citizens, and I hope that this too will be discussed at the summit.
The congressional elections held last autumn heralded a new mood, and the idea proposed here that Nancy Pelosi should be invited to speak here in Parliament is, I think, well worth supporting. It would strengthen the bridges of cooperation between the European Parliament and Congress.
(CS) Thank you, Mr President. The current situation in Iraq demonstrates how right the US thinker Santayana was when he said that those who do not learn from history are doomed to repeat it.
When it came to attacking Iraq, some countries such as France, Germany and Belgium refused to have any part in the venture. Defence Minister Rumsfeld at the time divided Europe into new and old, and took a dim view of countries like France and Germany. In reality, the countries that supported the attack on Iraq were the countries of the old Europe. They were the countries that in fact adhered to the traditions of colonial wars and the arrogance of the powerful.
I feel that the new Europe is based on ideas of tolerance, dialogue and mutual understanding between civilisations, without losing sight of the great achievements of our continent. I feel that if today the EU is the voice of reason and human dignity in the world, we can hope that the USA too will ally itself to the voice of reason and human dignity following the next presidential elections in that country.
(FR) Mr President, what we have been hearing since this morning about so-called transatlantic relations - a specious expression since our capitals' relations with the United States differ greatly - does not reassure us.
In reality, this expression does a bad job of disguising a relationship of subordination - subordination that I feel is increasing. In every area, we are giving way. Whether it is the transmission of personal data for various motives; whether it is these surprising - and shameful for the whole of Europe - relinquishments of sovereignty that are the secret CIA prisons and other, all too quickly forgotten, affairs of this kind; whether it is our willingness to accept the very term 'international community', which means little other than the imperial power and its accomplices; or whether it is the general position - about which, I might add, too little is known - occupied by the US Embassy in the central bodies of the Union, these relations do a poor job of disguising different interests, different principles and different views of the world.
In relation to Washington, I call on the Member States to do as France is attempting to do - admittedly, with mixed results - and show a little more dignity and independent spirit for the good of Europe as a whole.
(DE) Mr President, ladies and gentlemen, I speak today on behalf of the Committee on Economic and Monetary Affairs in particular, and on the subject of the financial markets, in which we Europeans have already, and for a very long time, been caught up in an international, and trans-Atlantic, network of relationships, and so I will also be speaking, as one who has practical experience of these matters, on a project of economic cooperation involving Europe and America, one that we welcome and support.
Particularly where lawmaking is concerned, we do have some reservations and some experience, which I might sum up by mentioning Basel II and AFAS, and I would like to address my remarks to the Council in particular, for I can tell Mr Gloser that we must take care, in dealing with this, that this House's prerogatives and Europe's rights are treated as equal with those of the Americans when it comes to laying down the rules, for what happened with Basel II was that the Americans ended up deciding not to implement the package.
We also have to consider the issue of regulation, of which regulation is applied, and where; need I mention 'Sarbanes-Oxley'? We have, on repeated occasions, raised with the Commission the consequences of the incursion of the 'newest stock exchange' into Euronext. Will the regulations be American? To date, the Commission has said that the capital market will decide the matter.
BAWAG gives us a contemporary example of how American regulation intervenes directly in the European market in order to detach it from European rules, and the Commission must make its opposition to this unambiguously clear and ask them what they think they are doing. The same, my dear Mr Gloser, does of course apply to the Council, and I would remind you of SWIFT; there, too, European regulation has been forced to make way for its American counterpart.
I urge the Commission to at last do something about hedge funds, where an American invasion is in progress, and discussion is going on at the national level. It is a global issue; it is being moved forward; the Commission maintains deep silence on the subject, and the Commissioner responsible regularly says, 'that's how the market is'.
When international cooperative efforts merge together, it is particularly important that parliamentary control is not eaten away, and I am thinking of the Council in particular when I say that. I am thinking of the comitology debates and the anti-democratic behaviour of the foreign ministries in Europe when I say that I would like to insist on this House being consulted in due time on future projects of this kind, rather than being presented with a fait accompli.
(FR) Mr President, last week the Committee on Civil Liberties, Justice and Home Affairs sent a delegation - which proved to be most useful - to address visa waiver and data protection issues, not least regarding the negotiation of a PNR agreement and, of course, regarding the problems posed by SWIFT. It is regrettable that we had to go to Washington in order to obtain answers to questions that we had asked our institutions, to no avail.
For the European Parliament, it is vital to distinguish the negotiations on the visa waiver scheme from those on the PNR. States that have been excluded from the visa waiver scheme are being blackmailed. No bilateral negotiations are acceptable on either of these issues. Only agreements at EU level can be considered. US citizens are protected by European data protection legislation, but US legislation excludes Europeans and does not permit them any means of redress.
Therefore, Europe must, in my view, propose the negotiation of a comprehensive agreement with the United States on the exchange and protection of personal data. It is our duty to protect our citizens' data.
(PL) Mr President, today the EU Member States are wavering between two extremes: stand-offishness and distance towards the USA, or wholehearted support which overrides European interests. Neither of these are the right way. The answer to the eternal question - more competition or more collaboration with the USA - is clear. In today's world, informed and wise cooperation is the only option both for the USA and for the EU.
Let us begin with wholehearted and clear-cut cooperation in business and technology. There is no need to repeat research that has already been done on the opposite side of the Atlantic - we are more advanced in renewable energies, for example, and the USA in clean coal technologies.
Let us completely open our markets to each other and to technology exchange. Let us collaborate more broadly in the seventh European Framework Programme and the American National Science Foundation. Let us not compete so stubbornly for oil and gas markets. Let us agree to act together. Diversification is important for both sides of the Atlantic.
(PL) Mr President, relations between two important world powers such as the USA and the EU have always aroused a great deal of emotion not just because of their effect on the international order, but also because of their complexity and the range of issues they affect.
All the issues raised in the resolution should be considered important and should be debated widely at the coming summit. The involvement of both partners in joint cooperation to strengthen the transatlantic market is a very positive aspect. I also agree that these relations need a fresh impetus, and one way in which this can be done would be to update the new agenda.
We live in a time of a huge increase in international competition from countries such as China, India and Russia. For this reason improving our trade and business cooperation by establishing a common methodology and by avoiding legal discrepancies is in the interests of the economic development both of the EU and of the USA.
I would also like to draw attention to what is currently a major sticking point in EU-USA relations, which is the missile defence shield. We need to settle publicly whether the issue of the missile defence shield should not be subject to a joint political decision between NATO and the EU within the framework of a common foreign and security policy. Whilst I agree that we must support the US in their fight against terrorism and in protecting world security, that does not mean we should allow new lines of division to appear in Europe. And such divisions continue to operate within the European Union, for example in the visa regime. Citizens of the new Member States and Greece are still discriminated against when it comes to travel to the USA. I call for the principles of loyal cooperation and non-discrimination to be respected.
(PL) Mr President, for several years now we have been demanding that the United States remove visa restrictions on the citizens of some Member States. However, the lack of progress has aroused understandable frustration in the countries affected, of which Poland is one. US visa policy should not create first and second-class citizens in Europe by allowing one group to travel to the USA without visas, while others are forced to patiently wait in line for visas.
Since last December, however, the USA has shown a willingness to make changes in the Visa Waiver Program. We have heard this both from Capitol Hill and from the Departments of State and Homeland Security. We must seize this opportunity and urge the USA at the coming summit to take real action and waive visa requirements for all EU citizens. I appeal to the presidency and the Commission to do this. At the same time we have to make sure that the exchange of personal data of people travelling to the USA does not violate the rules of data protection.
(DE) Mr President, I want to pick up on the announcement by the President-in-Office of the Council that a demand will be made at the summit for the visa waiver programme to be extended to all citizens of the European Union. That is a very important announcement, for if that happens, all the EU's citizens will be able to experience the practical effects of European policy, and the division that exists among them in that regard, to which you referred, can be done away with.
Moving on to security policy, we Europeans can very definitely take pride in the way that the political approach that we raised as an option - with its combination of diplomacy, pressure and offers to Iran - has now become the policy agreed on by the European Union and the United States and it was this approach that brought the world community together, while others had driven them apart from one another.
If, though, there is a policy on which all agree, one question arises naturally in connection with the anti-missile programme to which many have already referred, for, if we are persuaded that this joint approach promises success, then the issue to be settled before any debate on the stationing of the missiles and on who is to be involved in it is why, if it is possible to get Iran, by peaceful means and negotiation, to renounce nuclear armaments, it is so necessary that a decision on the positioning of these rockets be taken right now, and, since I have not, so far, heard anything from the participants in this debate on security policy that settles the matter, I would be very happy if this question were to be put on the agenda.
Mr President, as Mrs Merkel has said, we need a new ambitious economic partnership between the US and the EU, but it must go hand in hand with a new ambitious environmental partnership.
There was transatlantic accord at the recent G8 Environment Ministers' meeting, when they agreed with the peer-reviewed scientific report of 2 500 world scientists that human-induced climate change is accelerating and that climate change has consequences not only for the natural environment but also for economic growth and development, global poverty levels, international security and energy supplies. It was unanimously agreed that climate change requires 'prompt action' and 'swift and determined policy responses'. There was, however, less accord, regrettably but not surprisingly, on what those policy responses should be. Paragraph 16 of our motion for a resolution notes the disappointment that the United States has refused to move on issues such as emissions targets and the creation of global carbon-trading schemes.
However, with the Stern report, recent elections in the US, the IPCC report and the increased demands from citizens on both sides, I feel that transatlantic dialogue and cooperation on climate change is increasing, and will and must lead to an agreement for the post-Kyoto 2012 period that includes the United States.
Mr President, I come from that part of Europe where America was, and still is, seen as a European power.
There is no global problem, from the Middle East and the Balkans to energy and climate change, which could not be solved if the European Union and the United States acted together. This should be the main principle on which the transatlantic partnership is built.
The democratic concepts and rhetoric of the United States and the European Union often differ, but they are simply two dialects of the same language, and this language is rooted in the same basic values. We must build on that, and during the summit must insist that our American friends return to the principle of 'together when possible, alone when necessary', and abandon the burgeoning principle of 'alone when possible, together when necessary'.
One of the problems of the transatlantic dialogue is that we do not speak with one voice. A parallel problem is that we do not recognise often enough the existence of differing schools of thought in America. We have to encourage those who want to return to realism and discourage the continuation of neoconservative unilateralism.
If we are to succeed in this attempt, we must act to eliminate asymmetries and disparities in terms of research, technological improvement and security spending.
Finally, we must commend the German Presidency's ambitious ideas on a transatlantic partnership. It is time to work for a transatlantic free trade area that can open the way towards institutionalised transatlantic cooperation. We need more partnership and less rivalry.
(EL) Mr President, it is widely known that the European Union and the USA are key players in the global trade policy. As a member of the Committee on International Trade, I would like to say that the understanding between the two partners, as well as a harmonious and functional relationship does not only lead to bilateral positive results. It is conveyed to the general multilateral trading system, affecting the trade balance on a worldwide scale, not in terms of political power, but in terms of economic interdependence.
The more we strengthen the trade-political convergence, the more visible the effects of international economic and political cooperation will become. Voices against the multilateral trading system under the WTO, only leave room for the fragmentation of the world trading system and leave no other option but a return to bilateralism.
Ladies and gentlemen, would the disciplines of the WTO tolerate a liberated major Euro Atlantic market, which currently takes up 40% of world trade? What would the consequences be for other countries, especially the developing ones?
(CS) Mr President, ladies and gentlemen, throughout their history, Czech firemen have come into conflict with two concepts in US foreign policy, namely the concept of the lighthouse and the crusader concept. The Monroe Doctrine of 1823 and the actions of Roosevelt in 1904, in other words the right to intervene and the actual interventions in the Caribbean - Haiti, Panama, the Dominican Republic, Cuba and Guatemala - are meaningful illustrations of a century-old doctrine that has now been resurrected. Since the momentous NATO summit in Washington at the time of the bombing of Serbia, it has been clear that the USA can carry on without the Security Council and NATO.
The globalisation of military intervention has emerged, alongside economic globalisation. The Bush Administration has thus gone back a hundred years. This cannot continue. The USA must instead be reminded that 'international law does not belong in the dustbin, torture is an instrument that does not yield credible results; and democracy cannot and must not be exported through the use of bayonets.'
I say yes to transatlantic relations, but on a level playing field, without the kind of servile behaviour typically shown by some of the new Member States.
(IT) Mr President, ladies and gentlemen, in Italy today we are celebrating National Liberation Day, the end of dictatorship and of the war. We could not remember 25 April 1945, however, if thousands and thousands of young Americans had not also laid down their lives. After Nazism, Europe would not have been able to defeat communism either, without the commitment of the United States.
When we talk about transatlantic relations, we must not forget the country that fought for our freedom because it shares the fundamental values of our western society. That is why our relations with the most important democracy in the world should be a key element in Europe's policies, from security and the fight against terrorism to the fight against drug trafficking, and from the search for energy security to the issue of climate change.
In this context, Europe should support the Merkel proposal to create a transatlantic free trade area. I am also convinced that the future creation of a European army must not come into conflict with NATO, which is a useful tool for the United Nations and for the security of us all.
Just as Europe needs the United States, however, the United States cannot do without a strong Europe that is capable of being a loyal, credible and reliable interlocutor as well as an essential protagonist in upholding the shared values on which our democracies and that of the United States are based.
Mr President, Commissioner, honourable Members, although I would like, in view of the lateness of the hour, to keep my remarks very brief, I would like to express my gratitude to you for this lively and frank debate.
One essential point that has emerged from it is that it is better to talk with one another than about one another. It is evident from the way in which contact is maintained between Members of this House and Members of the US Congress that talking with one another is the only way to learn from one another and to better understand one another.
Relations across the Atlantic were important in the past and will be important in the future, particularly in view of the challenges that we in the European Union find ourselves facing together, in the shape of issues relating to energy and climate change, but also, for example, the fight against international terrorism. Our relations with other major economic actors show that we can do all these things only together and not in opposition to one another. Earlier on, Mrs Mann said that neither open enthusiasm nor frustration are of any use in this, and the pragmatism to which you have referred is the right way to go about things, because pragmatism is vital in any ongoing dialogue with the United States.
A number of points of criticism have been made, not only of security issues of interest to the United States, but also matters of interest to the European Union, for example data protection standards, passenger data and the issue of SWIFT; these issues are being addressed openly rather than being evaded, and the Commission and the Presidency have already made it clear that all of them will be raised with the Americans. I would like to highlight once more the waiver of visas. Within the European Union, there must be no differences of treatment when it comes to deciding who will be able to travel to America without a visa; that opportunity must be open to the citizens of all the Member States of the European Union, for it is with the European Union that America has to deal.
Perhaps I might be permitted to discuss some other critical comments. I believe that the European Union has, in certain international conflicts, managed to abandon unilateralism and move towards a form of multilateralism, and it is in this way that the European Union has succeeded in involving America in its initiatives with respect to Iran, something that also involved consultation and partnership with China and Russia. Important steps have been taken in the same way. I know that Members of your House can never be satisfied with what has been achieved to date as regards the Middle East, but, in the aftermath of the conflict between Lebanon and Israel, there was much enthusiastic advocacy of the re-mobilisation of the Middle East Quartet, and addressing these issues in tandem with America makes an important contribution. I hope that this joint summit involving both the European Union and United States will lead to the establishment of a sustainable basis for the future discussion of critical issues. An alliance or a relationship is not to be regarded as impaired merely because there are disputes within it.
Mr President, honourable Members, this debate did of course go into some depth, and I will take the liberty of speaking a little longer than usual. A very large number of interesting lines of argument have emerged, and I think it would be good to answer them properly.
I welcome your House's view that we should work together with the United States in order to find multilateral solutions to the challenges we have to face together, and I endorse it unreservedly. I would like to assure you that we are working very hard to ensure that the statement emerging from the EU/United States summit expresses in abundantly clear terms our shared determination to strengthen the hand of the United Nations and to equip it with the tools it needs to perform its tasks.
At the EU/USA summit, we will continue to urge the USA to have recourse, as a matter of preferential choice, to the United Nations in resolving crises such as those in Iran, in the Sudan and in Afghanistan and, of course, to follow the Quartet's approach in the peace process in the Middle East.
Yet another example is climate change, in contending with which the multilateral approach is the only way of acting effectively. At the summit, we will be endeavouring to secure American support for the inception of negotiations on a global framework in the course of the talks called for by the United Nations in Bali (Indonesia) in December.
The Commission has repeatedly supported the efforts of the individual Council Presidencies to make it clear to the United States our obligation to unconditionally endorse the application of international law to humanitarian matters and to human rights issues. I would remind your House that it was the EU, at the 2006 Summit, that prompted President Bush's statement to the effect that he wanted to see Guantanamo closed down and that the inmates remaining there would have to be either brought before a court or set at liberty. The concerns to which you have given voice were among the main reasons for the initiation of the EU troika's dialogue with the US State Department's legal advisor.
I also welcome the idea of enhanced dialogue between Members of your House and Members of the United States Congress. Dialogue between parliamentarians on both sides is an important pillar in the relationship between the EU and the United States. The Commission has been unstinting in its endeavours towards securing the closer involvement of the legislative institutions in trans-Atlantic relations, and it was the Commission, in particular, that set in motion the trans-Atlantic dialogue between them. Members of these institutions would be able to put themselves in an even stronger position if they were to hold the annual Top Level Domains meeting immediately before the EU/USA summit, as is the practice with the trans-Atlantic economic dialogue.
As it always does, the Commission has, this year, endeavoured to move our American hosts to involve the legislative bodies in the events on the margins of the summit; as far as I am aware, the Americans' current plan is to invite the TLD representatives to a briefing of senior officials from the European Union and the United States on the afternoon following the summit.
Our aim is that, under the new policy agreement on the promotion of bilateral economic relations, a political figure from each side should be appointed to move the EU/USA summit process forward, and we have suggested to the United States that these persons, or contacts as they are termed, should be advised by a small informal group composed of people chosen from legislative bodies, business associations and consumers' groups.
Our shared objectives in terms of the development and use of environmentally-friendly energies cover, in the medium term, and will be restricted solely to the promotion of, largely emission-free coal use, the development and use of renewable energy sources - biofuels in particular - and the promotion of energy efficiency, in every one of which areas we will endeavour to set qualifiable targets for both the European Union and the United States. The EU will be working on the basis of the sound policy platform agreed at the meeting of the European Council on 9 May.
Turning to the visa issue, I have to emphasise that the US administration's undertaking to reform the system is something to be welcomed, although, as it would be premature, at the present time, to adopt a position on the reform of the USA's visa programme, we must wait to see what is in the final document, which the US Congress might well adopt even before the summer, and only when it has done so will the Commission be in a position to judge whether the new programme represents an advance in terms of greater reciprocity between the EU and the United States.
Our position, which has been clear from the very outset, is that all EU citizens should be able to enter the United States without a visa, in the same way as US citizens are allowed to enter the EU without one. We have repeatedly raised these issues at all levels with the United States and have demanded that the visa waiver scheme be extended to all EU Member States, thus ensuring equal treatment for all the EU's citizens.
Negotiations on airline passenger data began in Washington on 26 February, and we expect to be able to conclude them by the end of July, that is to say by the time the current agreement on PNR data is due to expire. We had further constructive talks with the United States last week, about which Vice-President Frattini may be able to give you more detailed information.
We also aim to secure similar security measures for SWIFT in order to ensure that European citizens' data is suitably protected in the United States, and are continuing to work with the USA on agreeing for the long term a series of general data protection principles. Dialogue between experts on both sides has so far been fruitful, but we have not yet got far enough to be able to negotiate a formal agreement.
Reference has also been made to the missile shield issue. I endorse what Mr Solana told your House on 29 March on this subject, namely that the EU is not a defence alliance and that, in accordance with the treaties, sovereignty in this area remains with the Member States, although it has to be said that that does not mean that the EU is wholly unaffected by this matter; in view of the fact that the EU possesses a common foreign and security policy and a security and defence policy and that matters of common interest, among them the relations between the EU and Russia, might be affected, it strikes me as important that the opportunity be found for a debate on this subject at EU level.
The BAWAG case is an interesting one, but the Commission does not as yet have any information to the effect that BAWAG has actually taken such action; had it taken a decision to do so, the Commission would have had to have been informed of it, since this sort of extraterritoriality is not acceptable under our laws. The facts of the case are as yet unclear, but European Union regulations do not, generally speaking, permit such measures or an extraterritoriality of that kind.
'Economic contacts' must not be taken to mean mere deregulation, but rather the arrangement of matters of common concern in such a way that real use can be made of economic potential on both sides of the Atlantic.
I am quite certain - and this has also been reflected in this debate - that relations between the United States and the European Union, and the matters of common interest that they share, are of great importance and that there are no other relations of greater significance to Europe; there is practically no major issue in which Europe and the United States do not have a common interest and involvement, and so - as was also clearly articulated - we should address the Americans as equals and engage them in a truly rational dialogue, but must not, in so doing, lose sight of our common European values.
Commissioner, thank you for your efforts to shorten what was evidently a much longer speech.
I have received seven motions for resolution tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed. The vote will take place later today.
Written statements (Rule 142)
in writing. - (PT) One of the notable events of the start of the German Presidency of the EU was Mrs Merkel's trip to the USA, the purpose of which was to renew Germany's proposal for a strategic partnership between the EU, Germany and the USA aimed at 'shared world leadership', this at a time when the Bush Administration is in considerable trouble and looking increasingly isolated.
In the context of the rivalry/conciliation between the major European capitalist powers - with Germany at the helm - and the USA, the current state of affairs can be characterised as an attempt to relaunch what are termed transatlantic relations. The EU-USA summit set to take place on 30 April is the result of attempts to overcome differences, to put disagreements to one side and to realign the political, economic and military agendas of the two sides of the North Atlantic.
One of the priorities on the agenda for debate singled out by Mrs Merkel is the strengthening of what is referred to as the 'New Transatlantic Economic Partnership' with the aim of setting up a 'barrier-free transatlantic market' in the years ahead.
These endeavours - led by Mrs Merkel and her right-wing/social democrat coalition - come at a time when the USA is strengthening its military roots in Europe with the creation of new military bases and with its plans to install anti-missile systems, which represent fresh threats to peace.
Imperialist machinations ...